IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 JACOB MICHAEL MITCHELL,                        : No. 104 WM 2020
                                                :
                     Petitioner                 :
                                                :
                                                :
              v.                                :
                                                :
                                                :
 JAMES B. GLASS,                                :
                                                :
                     Respondent                 :


                                       ORDER



PER CURIAM

      AND NOW, this 27th day of January, 2021, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus is DENIED. The

Prothonotary is DIRECTED to strike the name of the jurist from the caption.